Case 1:19-cv-08927-GBD Document 59 Filed 06/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRISTINA MIKHAYLOVA,
Plaintiff,
~against-

BLOOMINGDALE’S, INC., BLOOMINGDALE’S
INC. d/b/a BLOOMINGDALE’S AND FORTY
CARROTS, BLOOMINGDALE’S, LLC,
BLOOMINGDALE’S, LLC d/b/a
BLOOMINGDALE’S NEW YORK, MACY’S INC,,
MACY’S INC. d/b/a MACY’S OF NEW YORK,
CHRISTOPHER CASTELLANI, individually, and
RICHARD LAW, individually.

Defendants.

GEORGE B. DANIELS, District Judge:

 

eB seRe
PEI PT ws
it SOA

UMEWT

 

   
  
 

ah aC #:

AGE PEE LEIMOUN 7 15 2021

RONICALLY FILED!

Ei a RM RO ator

 

Tr A Eee See

 

ORDER

19 Civ. 08927 (GBD)

The pretrial conference is adjourned from June 16, 2021 until August 4, 2021 at 9:45 a.m.

Dated: June 15, 2021
New York, New York

SO ORDERED.

eats Bb Doel

B. DANIELS
TIE STATES DISTRICT JUDGE

 
